DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election in the reply filed on 01/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner asked for a species election for:  menin inhibitor; and either acute myeloid leukemia indicators or acute lymphoblastic leukemia indicators. 
Applicant provided a species election for menin inhibitor, 
    PNG
    media_image1.png
    359
    866
    media_image1.png
    Greyscale
 which maps to claim 13 and 14 wherein H is selected to be a 9-membered heterocycle, substituted with NHCH3 and CH2CF3, L1 is selected to be NH, A is selected to be 6 membered heterocycle, L2 is selected to be CH2, B is selected to be 9-membered heterocycle, L3 is selected to be alkylene substituted with methyl, C is selected to be 6 membered heterocycle, m is 0, n is 2, RB is methyl and -CN, p is 1, and Rc is selected to be S(=O)2R52, where R52 is C1 alkyl.  A search for Applicants’ elected species of menin inhibitor (illustrated, above) and MEIS1 retrieved applicable prior art.  Therefore, the search for other species of menin inhibitor and leukemia indicators will not be extended in/for/during this Office Action in accordance with Markush search practice.
Applicants elected menin inhibitor and elevated MEIS1 indicator reads on claims 2, 13-14, 128-129, 146, 148, and 150-157. 
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without01/14/2022.
However, the full scope of claim 2 has yet to be search following Markush search practice. Note that double patent and prior art has only been searched for applicants elected menin inhibitor and elevated MEIS1 expression levels, as used in the process of claim 2. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 2 that finds prior art against claim 2; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/494,556
This Office Action is responsive to the amended claims of 01/14/2022. 
Claims 2, 13-14, 128, 129, 146, 148, and 150-157 have been examined on the merits. Claim 128 is amended. Claims 2, 13-14, 129, 146, 148, and 150-157 have been previously presented. 
Priority
This application is a 371 of PCT/US18/23804, filed on 03/22/2018, which claims domestic priority to 62/476,710 filed on 03/24/2017, to 62/561,119 filed on 09/20/2017, to 62/577,640 filed on 10/26/2017, and to 62/635,256 filed on 02/26/2018. 
Claims have support from 62/635,256 therefore, 02/26/2018 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted 11/08/2019 and 12/11/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 13, 14, 128, and 129 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
WU (WO 2017/161028 A1, referenced in IDS filed on 11/08/2019).

The WU reference teaches a method of treating a subject having acute myeloid leukemia (AML) or acute lymphoblastic leukemia (ALL) comprising (paragraph [0222]):
(a)	screening the subject for the presence of an MLL rearrangement, a partial tandem duplication of MLL, or elevated MEIS1 expression levels (paragraph [0213] part d); and 

    PNG
    media_image1.png
    359
    866
    media_image1.png
    Greyscale
 of the WU reference (paragraphs [0005] and [0225], page 102) to the subject if one or more of the MLL rearrangement, partial tandem duplication of MLL, or elevated MEIS1 expression levels are determined to be present (paragraph [0213] part d).  This anticipates claim 2.
The elected menin inhibitor of page 138 from table 1 Compound 151 teaches instant claims 13-14, wherein H is selected to be a 9-membered heterocycle, substituted with NHCH3 and CH2CF3, L1 is selected to be NH, A is selected to be 6 membered heterocycle, L2 is selected to be CH2, B is selected to be 9-membered heterocycle, L3 is selected to be alkylene substituted with methyl, C is selected to be 6 membered heterocycle, m is 0, n is 2, RB is methyl and -CN, p is 1, and RC is selected to be S(=O)2R52, where R52 is C1 alkyl.
The reference WU teaches showing a decrease in the levels of downstream targets of MLL1, MLL2, an MLL fusion protein, and/or an MLL Partial Tandem Duplication (e.g., Hoxa9, DLX2, and Meis1) (paragraph [0213] part d), which teaches claims 128-129.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 13-14, 128, 129, 146, 148, and 150-157 are rejected under 35 U.S.C. 103 as being unpatentable over: 
WU (WO 2017/161028 A1, referenced in IDS filed on 11/08/2019), 
in view of 
HOLLINK (Hollink et al., “NUP98/NSD1 characterizes a novel poor prognostic group in acute myeloid leukemia with a distinct HOX gene expression pattern”, Blood, 118 (2011), pp. 3645-3656),
and in view of:
PATEL (Patel et al., “Acute Myeloid Leukemia with IDH1 or IDH2 Mutations: Frequency and Clinicopathologic Features”, American Journal of Clinical Pathology, Volume 135, Issue 1, January 2011, Pages 35–45), 
and in view of:
THOL (Thol et al., “Incidence and Prognostic Influence of DNMT3A Mutations in Acute Myeloid Leukemia”, Journal of Clinical Oncology 29, no. 21 (July 20, 2011) pages 2889-2896).

The instant claim 2 is drawn to treating acute myeloid leukemia or acute lymphoblastic leukemia by screening for MEIS1, and administering a menin inhibitor if subject has elevated MEIS1 expression levels. The instant claim 13 and 14 provide a structure for the menin inhibitor. The instant claims 128 and 129 are drawn to a method of reducing an expression of a target gene, especially MEIS1. The instant claim 146 is drawn to a method where the subject has been tested for the presence of nucleoporin 

Determining the scope and contents of the prior art:
WU teaches the methods of claims 2, 13, 14, 128 and 129, see above. 
HOLLINK teaches screening for NUP98 fusion in patients with AML (page 3649 column 2), which helps teaches instant claims 146 and 153. HOLLINK also teaches screening for MLL-rearrangement via measuring HOXA expression levels (page 3653, column 1). HOLLINK teaches NUP98 fusion and HOXA expression levels as “an independent predictors for poor prognosis” (HOLLINK pages 3645 and 3653).

THOL teaches screening for mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, NRAS, WT1, WT1 SNPrs16754, and mixed lineage leukemia (MLL) gene amplification, specifically MLL5 gene, MLL partial tandem duplication (MLL-PTD), in patents with AML, helps teach instant claims 146, 148, 150-152, and 154-157 (page 2889). THOL direct sequenced the mutations (page 2890, Analysis of DNMT3A mutations).  THOL teaches “Survival analysis of DNMT3A mutated compared with wild-type patients in all investigated patients with AML showed a significant negative prognostic effect of DNMT3A mutations for OS that remained significant in multivariate analysis (THOL page 2895).
Ascertaining the differences between the prior art and the claims at issue:
While WU reference teaches a method of treating a subject having acute myeloid leukemia (AML) or acute lymphoblastic leukemia (ALL) comprising (paragraph [0222]):
(a)	screening the subject for the presence of an MLL rearrangement, a partial tandem duplication of MLL, or elevated MEIS1 expression levels (paragraph [0213] part d); and 

    PNG
    media_image1.png
    359
    866
    media_image1.png
    Greyscale
 of the WU reference (paragraphs [0005] and [0225], page 102) to the subject if one or more of the MLL rearrangement, partial tandem duplication of MLL, or elevated MEIS1 expression levels are determined to be present (paragraph [0213] part d), WU does not teach screening for mutations in NUP98, NPM1, DNMT3A, FLT3, IDH1, IDH2, mixed lineage leukemia (MLL) gene amplification, presence of an MLL rearrangement, or partial tandem duplication of MLL according to claims 146, 148, and 150-157. 
	While HOLLINK teaches screening for NUP98 fusion (page 3649 column 2), and screening for the presence of an MLL rearrangement via measuring HOXA expression levels (page 3653, column 1), HOLLINK does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression levels, does not teach compounds and methods of inhibiting the interaction of menin, or reducing expression of target gene such as MEIS1. 
	While PATEL teaches screening for mutations in IDH1 and IDH2 (page 36, column 2), PATEL does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression 
While THOL teaches screening for mutations in DNMT3A, NPM1, FLT3, IDH1, IDH2, mixed lineage leukemia (MLL) gene amplification specifically MLL5 gene, MLL partial tandem duplication (MLL-PTD), and others (page 2889), THOL does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression levels, does not teach compounds and methods of inhibiting the interaction of menin, or reducing expression of target gene such as MEIS1.
Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in leukemia therapeutics useful for treating acute myeloid leukemia or acute lymphoblastic leukemia, and possesses the technical knowledge necessary to make adjustments to the treating and screening for leukemia to optimize/enhance clinical outcomes for patients.  

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 2, 13-14, 128, 129, 146, 148, and 150-157 are prima facie obvious in light of the combination of references WU, HOLLINK, PATEL, and THOL. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add screening other markers of acute myeloid leukemia or acute lymphoblastic leukemia such as NUP98 fusion, for mutations DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, presence of MLL rearrangement, a partial tandem duplication of MLL (from HOLLINK, PATEL, and THOL respectively), thereby arriving at the methods of the instantly application. 
The artisan would be motivated to test for the following screening markers in any treatment of AML or ALL (such as that taught by WU involving Applicants’ elected menin inhibitor as described and cited, above) which correlate with poor prognosis for AML and ALL:  NUP98 fusion, mutations in IDH1 and IDH2, and mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, presence of MLL rearrangement, and a partial tandem duplication of MLL (HOLLINK pages 3645 and 3653; PATEL page 35; and THOL page 2895). 
By testing for these screening markers, the artisan would expect to appropriately tailor treatment protocols (involving use of Applicants’ menin inhibitor as taught by WU, above) to patients in order to improve the prognosis and clinical outcomes of AML and ALL.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 13-14, 128, 129, 146, 148, and 150-157 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1 and 19 of:
WU (U.S. Patent No. 10,781,218 B2), 
in view of:
HOLLINK (Hollink et al., NUP98/NSD1 characterizes a novel poor prognostic group in acute myeloid leukemia with a distinct HOX gene expression pattern, Blood, 118 (2011), pp. 3645-3656),
and in view of:
PATEL (Patel et al., Acute Myeloid Leukemia with IDH1 or IDH2 Mutations: Frequency and Clinicopathologic Features, American Journal of Clinical Pathology, Volume 135, Issue 1, January 2011, Pages 35–45), 
and in view of:
THOL (Thol et al., Incidence and Prognostic Influence of DNMT3A Mutations in Acute Myeloid Leukemia, Journal of Clinical Oncology 29, no. 21 (July 20, 2011) pages 2889-2896).

Although the claims at issue are not identical as the instant is drawn to a method of use of the reference compounds, they are not patentably distinct from each other because both instant and reference are drawn to the same method of treating AML or ALL if one of the biomarkers (of instant claim 2) are determined to be present.  Sun Pharmaceutical Industries, Ltd. vs. Eli Lilly and Company, 611 F.3d 1381 (Fed. Cir. 2010).  
Determining the scope and contents of the prior art:
The WU reference ‘218 disclosure teaches a method of treating a subject having acute myeloid leukemia (AML) or acute lymphoblastic leukemia (ALL) comprising:
(a)	screening the subject for the presence of an MLL rearrangement, a partial tandem duplication of MLL, or elevated MEIS1 expression levels; and 
(b)	administering Applicants’ elected menin inhibitor 
    PNG
    media_image1.png
    359
    866
    media_image1.png
    Greyscale
 
The elected menin inhibitor of reference claim 19 teaches instant claims 13-14, wherein H is selected to be a 9-membered heterocycle, substituted with NHCH3 and CH2CF3, L1 is selected to be NH, A is selected to be 6 membered heterocycle, L2 is selected to be CH2, B is selected to be 9-membered heterocycle, L3 is selected to be alkylene substituted with methyl, C is selected to be 6 membered heterocycle, m is 0, n is 2, RB is methyl and -CN, p is 1, and Rc is selected to be S(=O)2R52, where R52 is C1 alkyl.
The reference WU teaches showing a decrease in the levels of downstream targets of MLL1, MLL2, an MLL fusion protein, and/or an MLL Partial Tandem Duplication (e.g., Hoxa9, DLX2, and Meis1) (see reference cols. 309-310), which teaches reducing expression of target gene such as MEIS1 from the instant claims 128 and 129.   Therefore, this teaches claims 128-129.
The reference HOLLINK teaches screening for NUP98 fusion in patients with AML (page 3649 column 2), which helps teaches instant claims 146 and 153. HOLLINK also teaches screening for MLL-rearrangement via measuring HOXA expression levels (page 3653, column 1). HOLLINK teaches NUP98 fusion and HOXA expression levels as “an independent predictors for poor prognosis” (HOLLINK pages 3645 and 3653).
PATEL teaches screening for Exon 4 mutations in codon R132 of IDH1 and codon R172 of IDH2 using PCR amplification followed by Sanger sequencing in patients with AML (page 36, column 2), which helps teach the instant claims 146, 154, and 155. 
THOL teaches screening for mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, NRAS, WT1, WT1 SNPrs16754, and mixed lineage leukemia (MLL) gene amplification, specifically MLL5 gene, MLL partial tandem duplication (MLL-PTD), in patents with AML, helps teach instant claims 146, 154, 155, and 157 (page 2889). THOL direct sequenced the mutations (page 2890, Analysis of DNMT3A mutations).  THOL teaches “Survival analysis of DNMT3A mutated compared with wild-type patients in all investigated patients with AML showed a significant negative prognostic effect of DNMT3A mutations for OS that remained significant in multivariate analysis (THOL page 2895).
Ascertaining the differences between the prior art and the claims at issue:
	While WU teaches a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, screening for elevated MEIS1 expression levels, compounds and methods of inhibiting the interaction of menin, specifically the elected compound (reference cols 207-208), and reducing expression of target gene such as MEIS1, WU does not teach screening for mutations in NUP98, NPM1, DNMT3A, FLT3, IDH1, IDH2, or mixed lineage leukemia (MLL) gene amplification, presence of an MLL rearrangement, partial tandem duplication of MLL according to claims 146, 148, and 150-157. 
	While HOLLINK teaches screening for NUP98 fusion (page 3649 column 2), and screening for the presence of an MLL rearrangement via measuring HOXA expression 
	While PATEL teaches screening for mutations in IDH1 and IDH2 (page 36, column 2), PATEL does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression levels, does not teach compounds and methods of inhibiting the interaction of menin, or reducing expression of target gene such as MEIS1. 
While THOL teaches screening for mutations in DNMT3A, NPM1, FLT3, IDH1, IDH2, mixed lineage leukemia (MLL) gene amplification specifically MLL5 gene, MLL partial tandem duplication (MLL-PTD), and others (page 2889), THOL does not teach a method of treating acute myeloid leukemia or acute lymphoblastic leukemia, does not teach screening for elevated MEIS1 expression levels, does not teach compounds and methods of inhibiting the interaction of menin, or reducing expression of target gene such as MEIS1.
Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in leukemia therapeutics useful for treating acute myeloid leukemia or acute lymphoblastic leukemia, and possesses the technical knowledge necessary to make adjustments to the treating and screening for leukemia to optimize/enhance clinical outcomes for patients.  

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 2, 13-14, 128, 129, 146, 148, and 150-157 are prima facie obvious in light of the combination of references WU, HOLLINK, PATEL, and THOL. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add screening other markers of acute myeloid leukemia or acute lymphoblastic leukemia such as NUP98 fusion, for mutations IDH1 and IDH2, and for mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, presence of MLL rearrangement, a partial tandem duplication of MLL (from HOLLINK, PATEL, and THOL respectively), thereby arriving at the methods of the instantly application. 
The artisan would be motivated to test for the following screening markers in any treatment of AML or ALL (such as that taught by WU involving Applicants’ elected menin inhibitor as described and cited, above) which correlate with poor prognosis for AML and ALL:  NUP98 fusion, mutations in IDH1 and IDH2, and mutations in DNMT3A, NPM1, FLT3, CEBPA, IDH1, IDH2, MLL1, presence of MLL rearrangement, and a partial tandem duplication of MLL (HOLLINK pages 3645 and 3653; PATEL page 35; and THOL page 2895). 
By testing for these screening markers, the artisan would expect to appropriately tailor treatment protocols (involving use of Applicants’ menin inhibitor as taught by WU, above) to patients in order to improve the prognosis and clinical outcomes of AML and ALL.
Conclusion
No claims are allowed.
 A prior art search was conducted against Applicants’ elected species, which retrieved applicable art.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results but did not retrieve applicable art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Additionally, nota bene, when rejoining claims 15-18, this will invite a written description 112 rejection due to the word “prodrug” since Applicants’ Specification does not provide sufficient guidance that Applicants possessed, at the time the application was filed, all possible prodrug forms of the compounds in question. To expedient allowance, examiner recommends striking the word “prodrug” from claims 15-18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             
/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625